REASONS FOR ALLOWANCE
Claims 1-6 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method of producing a superconductor where a raw material powder of MgB2 or magnesium and boron are mixed with an additive being an Mg-B-C compound.
Claims 2-6 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Zhang (CN 1986407), Gaofeng (CN 101508571), Dou (US 7,838,465), Fluekiger (US 2009/0005251), and Tanaka (2013/0012395).
Zhang teaches forming superconductive materials by adding Mg powder, B powder, and C powder, mixing and heating them together. This falls outside the scope of the instant claims because this is not then mixed with a MgB2 or Mg/B powder.
Gaofeng teaches a process of making superconductors by mixing magnesium, boron and C powders to form a Mg-B-C compound followed by mixing with additional magnesium powder. This falls outside the scope of the instant claims because no additional boron powder or MgB2 powder is added.
Dou teaches superconducting material formed by mixing magnesium, boron and silicon carbide and/or titanium carbide followed by heating. Dou falls outside the scope of the instant claims because an Mg-B-C compound is not mixed with MgB2 or Mg/B powder.
Fluekiger teaches superconductive elements formed by mixing Mg, B, and B4C. This falls outside the scope of the instant claims because a boron carbide compound is not a Mg-B-C compound which is not mixed with MgB2 or Mg/B.
Tanaka teaches superconductive elements formed by mixing Mg, B, and boron carbide. This falls outside the scope of the instant claims because a boron carbide compound is not a Mg-B-C compound which is not mixed with MgB2 or Mg/B.

Because a method of producing a superconductor where a raw material powder of MgB2 or magnesium and boron are mixed with an additive being an Mg-B-C compound of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764